       Case 18-42298                 Doc 8        Filed 01/18/19 Entered 01/18/19 23:55:54                   Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Jorge Cereijo                                               Social Security number or ITIN   xxx−xx−0428
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Texas

Case number: 18−42298



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jorge Cereijo
           fdba Cipercen, LLC


           1/16/19                                                        By the court: Brenda T. Rhoades
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 18-42298         Doc 8      Filed 01/18/19 Entered 01/18/19 23:55:54          Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 18-42298      Doc 8    Filed 01/18/19 Entered 01/18/19 23:55:54             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                        Eastern District of Texas
In re:                                                                                 Case No. 18-42298-btr
Jorge Cereijo                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0540-4          User: admin                  Page 1 of 2                   Date Rcvd: Jan 16, 2019
                              Form ID: 318                 Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2019.
db             +Jorge Cereijo,    8700 Stacy Road # 10301,    McKinney, TX 75070-2532
7574394        +American Tire Distributors,     1701 Vantage Dr #103,    Carrollton, TX 75006-5605
7574396        +Avery Oil,    1000 N Main St, Mansfield #100,    Mansfield, TX 76063-1514
7574400        +BRITTANY N. BRANTLEY,    Scott & Associates,    PO Box 115220,    Carrollton, TX 75011-5220
7574397        +Beacon Equipment Resources,     10321 Veterans Memorial Dr,    Houston, TX 77038-1727
7574399        +Blue Cross Blue Shield,    1001 E. Lookout Drive,     Richardson, Texas 75082-4144
7574404        +Charles I. Murnane,    The Weisblatt Law Firm, L.L.C.,     2312 Katy Fort Bend Rd.,
                 Katy, Texas 77493-3596
7574406        +Dennis D. Leone,    Shankman Leone, P.A.,    707 N. Franklin Street, 5th Floor,
                 Tampa, FL 33602-4419
7574408        +Eric E. Ekvall,    Ekvall & Byrne, LLP,    4450 Sigma Road, Suite 100,    Dallas, TX 75244-4508
7574409        +Headway Captial,    175 W. Jackson Blvd., Suite 1000,     Chicago, IL 60604-2863
7574411        +J. Eric Reed, Attorney,    100 N. Central Expwy, Ste. 805,     Richardson, TX 75080-5325
7574412        +Maaco,    David L. Tkach, PLLC,    2300 E. 7th Street, Suite 101-A,    Charlotte, NC 28204-3312
7574413        +Maaco Franchising,    440 South Church Street, Suite 700,     Charlotte, NC 28202-2059
7574414        +Michael Merar,    Lovein Ribman P.C.,    1225 Main Street, Suite 102,    Grapevine, TX 76092
7574415        +O’Reilly Automotive Stores,     c/o Douglas S. Evans, Attny,    PO Box 10545,
                 Springfield, MO 65808-0545
7574418        +Robert R. Cole Jr.,    Cole & Cole,    7703 Twisted Oaks Cir,    Dallas, TX 75231-4711
7574419        +Sean SV Homrig,    Barnett & Garcia,    3821 Juniper Trace, Suite 108,    Austin, TX 78738-5514
7574421        +Tasco Auto Color,    10323 Veterans Memorial Dr.,     Houston, TX 77038-1727
7574423        +World Omni Financial Corp,    Attn: Bankruptcy,    PO Box 991817,    Mobile, AL 36691-8817
7574424        +XL Parts,    15701 Northwest Freeway,    Houston, TX 77040-3047

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QLSPAYNE Jan 17 2019 09:28:00       Linda S Payne,   Chapter 7 Bankruptcy Trustee,
                 12770 Coit Road, Suite 541,    Dallas, TX 75251-1366
7574395        +EDI: AMEREXPR.COM Jan 17 2019 09:28:00       Amex,   Correspondence/Bankruptcy,     PO Box 981540,
                 El Paso, TX 79998-1540
7574402         EDI: CAPITALONE.COM Jan 17 2019 09:28:00       Capital One,    Attn: General Correspondence,
                 PO Box 30285,   Salt Lake City, UT 84130-0285
7574401        +EDI: CAPITALONE.COM Jan 17 2019 09:28:00       Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
7574403        +E-mail/Text: bankruptcy@cavps.com Jan 17 2019 04:35:35       Cavalry Portfolio Services,
                 ATTN: Bankruptcy Department,    500 Summit Lake Ste 400,    Valhalla, NY 10595-2322
7574405        +EDI: CHASE.COM Jan 17 2019 09:28:00       Chase Card Services,    Correspondence Dept,
                 PO Box 15298,   Wilmington, DE 19850-5298
7574407        +EDI: DCI.COM Jan 17 2019 09:28:00       Diversified Consultants, Inc.,    Attn: Bankruptcy,
                 PO Box 551268,    Jacksonville, FL 32255-1268
7574410         EDI: IRS.COM Jan 17 2019 09:28:00       IRS Insolvency Section,    PO Box 7346,
                 Philadelphia PA 19101-7346
7574416         E-mail/Text: ecfbankruptcy@nrgenergy.com Jan 17 2019 04:35:42        Reliant Energy,
                 P.O. Box 3765,    Houston, TX 77253-3765
7574417        +E-mail/Text: bknotify@acsi.net Jan 17 2019 04:35:21       RentDebt Automated Collections,
                 Attn: Bankruptcy,    2802 Opryland Dr,    Nashville, TN 37214-1200
7574420        +EDI: RMSC.COM Jan 17 2019 09:28:00       Syncb/Rooms To Go,    Attn: Bankruptcy,    PO Box 965060,
                 Orlando, FL 32896-5060
7574422         EDI: TFSR.COM Jan 17 2019 09:28:00       Toyota Financial Services,    Attn: Bankruptcy,
                 PO Box 8026,   Cedar Rapids, IA 52409
7589508         EDI: BL-TOYOTA.COM Jan 17 2019 09:28:00       Toyota Motor Credit Corporation,
                 c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
                                                                                                TOTAL: 13

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*            Linda S Payne,   Chapter 7 Bankruptcy Trustee,   12770 Coit Road, Suite 541,
                 Dallas, TX 75251-1366
cr*             Toyota Motor Credit Corporation,   c/o Becket and Lee LLP,   PO Box 3001,
                 Malvern, PA 19355-0701
7574398      ##+Belt Star Protection System Inc.,   10631 CF Hawn Freeway,   Dallas, TX 75217-8047
                                                                                             TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.    Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
           Case 18-42298            Doc 8       Filed 01/18/19 Entered 01/18/19 23:55:54                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0540-4                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 16, 2019
                                      Form ID: 318                       Total Noticed: 33


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2019 at the address(es) listed below:
              Linda S Payne    on behalf of Trustee Linda S Payne linda@paynetrustee.com,
               TX21@ecfcbis.com;lpayne2@ecf.epiqsystems.com;brandy@paynetrustee.com
              Linda S Payne    linda@paynetrustee.com,
               TX21@ecfcbis.com;lpayne2@ecf.epiqsystems.com;brandy@paynetrustee.com
              Mark I. Agee    on behalf of Debtor Jorge Cereijo Mark@DallasBankruptcyLawyer.com,
               ageeecf@gmail.com
              US Trustee    USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                            TOTAL: 4
